fsTEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00325-CV



                   Spanish Grant Civic Association Sections 1 & 2, Inc., and
                         Galveston Beach to Bay Preserve, Appellants

                                                 v.

                       Texas Commission on Environmental Quality and
                          Intervenor Franklin C. Jones, III, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-GN-07-003422, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Appellants have filed an unopposed motion to dismiss their appeal, explaining that

they no longer wish to pursue the matter. We grant the motion and dismiss the appeal. Tex. R. App.

P. 42.1(a)(2).



                                              ___________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellants’ Motion

Filed: August 1, 2008